Citation Nr: 1825317	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge from active duty is a bar for VA benefits. 


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1967 to June 1968 and from June 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016, in support of this claim, the appellant testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The Board has re-characterized the claim in consideration of 38 C.F.R. § 3.156(c). If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c) (2017).  A review of the record indicates that relevant service personnel records were associated with the claims file in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the RO to consider the additional service personnel records and adjudicate this matter on the merits.  The RO should also consider and address the appellant's January 2013 written statement that he should be considered to have obtained an unconditional discharge from his first period of active service under 38 C.F.R. § 3.13(c).


Accordingly, the case is REMANDED for the following action:

1. Review the appellant's service personnel records uploaded as STR-Medical to the claims file on November 4, 2014.

2. Then re-adjudicate the claim on the merits.  The decision MUST address and consider the appellant's January 2013 written statement and determine whether the conditions of 38 C.F.R. § 3.13(c) are met so as to allow independent consideration of his first period of service as qualifying for VA benefits.  

3.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2017).

